Citation Nr: 1007647	
Decision Date: 03/01/10    Archive Date: 03/11/10

DOCKET NO.  04-10 705	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to a compensable disability evaluation for 
pseudofolliculitis.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sara Schinnerer, Associate Counsel


INTRODUCTION

The Veteran had active service From September 1969 to July 
1973. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a May 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana.  In December 2006 and in January 2008, the Board 
returned the case for additional development.  The case has 
subsequently been returned for further appellate review.


FINDING OF FACT

Pseudofolliculitis does not cover at least five percent, but 
less than 20 percent of the entire body, cover at least five 
percent, but less than 20 percent of the exposed areas 
affected, or require systemic therapy such as corticosteroids 
or other immunosuppressive drugs.


CONCLUSION OF LAW

The schedular criteria for a compensable disability rating 
for pseudofolliculitis have not been met. 38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 4.1-4.14, 4.118, Diagnostic Code 7806 (2009). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Before addressing the merits of the Veteran's claim on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2009).  The notification obligation in 
this case was accomplished by way of letters from the RO to 
the Veteran dated in March 2003 and March 2008.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 
(Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

The RO also provided assistance to the Veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  In 
this regard, the RO has obtained service treatment records, 
afforded the Veteran VA examinations, provided the Veteran 
the opportunity to testify before the Board, and assisted the 
Veteran in obtaining evidence.  

In addition, the Veteran and his representative have not made 
the RO or the Board aware of any additional evidence that 
needs to be obtained in order to fairly decide this appeal, 
and have not argued that any error or deficiency in the 
accomplishment of the duty to notify and duty to assist has 
prejudiced him in the adjudication of his appeal.  See 
Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior 
case law imposing a presumption of prejudice on any notice 
deficiency, and clarifying that the burden of showing that an 
error is harmful, or prejudicial, normally falls upon the 
party attacking the agency's determination.); Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006).  Therefore, the Board finds 
that duty to notify and duty to assist have been satisfied 
and will proceed to the merits of the Veteran's appeal.

Law and Regulations

The Veteran maintains that he is entitled to a compensable 
disability evaluation for his service-connected 
pseudofolliculitis disability.  Disability evaluations are 
determined by the application of a schedule of ratings, which 
are based on the average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

The governing regulations provide that the higher of two 
evaluations will be assigned if the disability more closely 
approximates the criteria for that rating.  Otherwise, the 
lower rating is assigned.  38 C.F.R. § 4.7.  Moreover, while 
the Board must consider the Veteran's medical history as 
required by various provisions under 38 C.F.R. Part 4, 
including sections 4.2, the regulations do not give past 
medical reports precedence over current findings.  Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the Veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  38 
U.S.C.A. § 5107(a); 
Gilbert v. Derwinski, 1 Vet.App. 49 (1990).  

In cases such as this, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  Nevertheless, where the evidence 
contains factual findings that show a change in the severity 
of symptoms during the course of the rating period on appeal, 
assignment of staged ratings would be permissible.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  

At the time of the grant of service connection, the Veteran's 
pseudofolliculitis  disability was rated under 38 C.F.R. § 
4.118, Diagnostic Code 7899, used to evaluate skin disorders 
not otherwise listed in the rating schedule, thus the 
Veteran's disability was rated by analogy to dermatitis or 
eczema, or if appropriate, scaring.  Dermatitis or eczema is 
rated under either the criteria under Diagnostic Code 7806 or 
to be rated as disfigurement of the head, face, or neck 
(Diagnostic Code 7800) or scars (Diagnostic Codes 7801, 7802, 
7803, 7804, or 7805), depending upon the predominant 
disability, therefore, the Veteran's current disability will 
be rated as such.  

Under Diagnostic Code 7806, a zero percent (non-compensable) 
rating is assigned under for dermatitis or eczema which 
involves less than 5 percent of the entire body or less than 
5 percent of exposed areas affected, and; no more than 
topical therapy is required during the past 12-month period. 
 A 10 percent rating is assigned for dermatitis or eczema 
which involves at least 5 percent, but less than 20 percent, 
of the entire body, or at least 5 percent, but less than 20 
percent, of exposed areas affected, or; intermittent systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs required for a total duration of less than six weeks 
during the past 12-month period.  38 C.F.R. § 4.118, 
Diagnostic Code 7806.

Diagnostic Code 7800 provides ratings for disfigurement of 
the head, face, or neck.  Note (1) to Diagnostic Code 7800 
provides that the 8 characteristics of disfigurement, for 
purposes of rating under 38 C.F.R. § 4.118, are: 

*	Scar is 5 or more inches (13 or more 
centimeters) in length.
*	Scar is at least one-quarter inch (0.6 
centimeters) wide at the widest part.
*	Surface contour of scar is elevated or 
depressed on palpation.
*	Scar is adherent to underlying tissue.
*	Skin is hypo-or hyper-pigmented in an area 
exceeding six square inches (39 square 
centimeters).
*	Skin texture is abnormal (irregular, atrophic, 
shiny, scaly, etc.) in an area exceeding six 
square inches (39 square centimeters).
*	Underlying soft tissue is missing in an area 
exceeding six square inches (39 square 
centimeters).
*	Skin is indurated and inflexible in an area 
exceeding six square inches (39 square 
centimeters).

See 38 C.F.R. § 4.118, Diagnostic Code 7800.  A 10 percent 
rating is assigned under Diagnostic Code 7800 for a skin 
disorder with one characteristic of disfigurement of the 
head, face, or neck.  

Diagnostic Code 7801 provides ratings for scars, other than 
the head, face, or neck, that are deep or that cause limited 
motion.  Scars that are deep or that cause limited motion in 
an area or areas exceeding 6 square inches (39 square 
centimeters) are rated 10 percent disabling.  Note (2) to 
Diagnostic Code 7801 provides that a deep scar is one 
associated with underlying soft tissue damage.  See 38 C.F.R. 
§ 4.118, Diagnostic Code 7801. 

Diagnostic Code 7802 provides ratings for scars, other than 
the head, face, or neck, that are superficial or that do not 
cause limited motion.  Superficial scars that do not cause 
limited motion, in an area or areas of 144 square inches (929 
square centimeters) or greater, are rated 10 percent 
disabling.  Note (1) to Diagnostic Code 7802 provides that 
scars in widely separated areas, as on two or more 
extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated and combined 
in accordance with 38 C.F.R. § 4.25.  Note (2) to Diagnostic 
Code 7802 provides that a superficial scar is one not 
associated with underlying soft tissue damage.  See 38 C.F.R. 
§ 4.118, Diagnostic Code 7802.

Diagnostic Code 7803 provides a 10 percent rating for 
superficial unstable scars.  Note (1) to Diagnostic Code 7803 
provides that an unstable scar is one where, for any reason, 
there is frequent loss of covering of skin over the scar.  
Note (2) to Diagnostic Code 7803 provides that a superficial 
scar is one not associated with underlying soft tissue 
damage.  See 38 C.F.R. § 4.118, Diagnostic Code 7803 (2009). 

Diagnostic Code 7804 provides a 10 percent rating for 
superficial scars that are painful on examination.  Note (1) 
to Diagnostic Code 7804 provides that a superficial scar is 
one not associated with underlying soft tissue damage.  Note 
(2) provides that a 10-percent rating will be assigned for a 
scar on the tip of a finger or toe even though amputation of 
the part would not warrant a compensable rating.  See 38 
C.F.R. § 4.118, Diagnostic Code 7804.  

Diagnostic Code 7805 provides that other scars are to be 
rated on limitation of function of affected part.  See 38 
C.F.R. § 4.118, Diagnostic Code 7805. 

Discussion

In a December 1973 rating decision, service connection was 
granted for pseudofolliculitis.  The RO assigned a zero 
percent rating under Diagnostic Code 7899-7814.  The Veteran 
submitted a claim for increase in February 2003.  In the 
rating action on appeal, the RO denied the claim for increase 
and continued the zero percent rating, noting that the April 
2003 VA examiner found the Veteran's complaints to be related 
to his service-connected tinea versicolor.  

Evidence relevant to the current level of severity of the 
Veteran's pseudofolliculitis disability includes VA 
examinations dated in April 2003, March 2007, and July 2009; 
multiple statements from the Veteran dated in March 2004 to 
June 2006; and an August 2006 hearing transcript.  

The Veteran underwent a VA examination in April 2003.  At the 
time, the Veteran reported having a chronic condition for the 
past 32 years.  He indicated that he is currently not 
receiving any treatment, however, in the past he has tried 
various pills, as well as creams, which helped to provide 
immediate relief, but his condition ultimately returned.  

On examination, the Veteran had scattered hypopigmented 
macules with overlying powdery scale on his upper chest and 
back, with a few on his arms.  The examiner found that 10 to 
15% of the Veteran's body surface was affected.  There was no 
scarring or disfigurement.  There was no acne, alopecia, or 
hyperhidrosis.  The examiner diagnosed the Veteran with tinea 
versicolor.  

In a March 2004 statement, subsequent to the April 2003 VA 
examination, which provided a diagnosis of tinea versicolor 
without discussion of the Veteran's service-connected 
pseudofolliculitis, the Veteran indicated that he currently 
has both pseudofolliculitis and tinea versicolor and would 
like to be evaluated as such.  

During the August 2006 hearing before the Board, the Veteran 
testified that since the April 2003 VA examination, his 
conditions have become more severe.  He further stated that 
his service-connected pseudofolliculitis and tinea versicolor 
are interrelated; specifically, the tinea versicolor has 
caused the pseudofolliculitis to worsen.   

In March 2007, the Veteran underwent a second VA examination.  
At the time, the Veteran reported that his skin condition 
began when he was 18 years of age, while he was stationed in 
Panama, during service.  The Veteran further reported that 
due to the requirement to shave, he developed a rash on his 
face, specifically, pimples and tender bumps.  The Veteran 
reported that he was given a work order that permitted him to 
forego shaving for one year which improved his condition.  
The Veteran denied the use of medication during this time.  
The Veteran is currently able to shave his face smoothly, 
however, reports intermittent bumps and scarring.

The examiner diagnosed the Veteran with pseudofolliculitis 
barbae, opining that it is a very common condition seen in 
African-American men who shave.  The examiner noted that with 
continued shaving, the Veteran has some post-inflammatory 
hyperpigmentation, which involved approximately one percent 
of his total body surface area.  

The Veteran underwent a third VA examination in July 2009.  
At the time, the Veteran reported that the onset of his 
pseudofolliculitis was in 1970, when he developed painful 
bumps on his beard.  In response to the onset, the Veteran 
reported that he was given dispensation to stop shaving for 
six months, which allowed his condition to improve.  
Subsequently, the Veteran began shaving and his condition 
worsened.  The Veteran was sent to classes to learn how to 
shave, however, this did not help him to improve his 
condition.  The Veteran separated from service in 1973, 
however, has continued to shave, as it has been required by 
various jobs.  The Veteran reports that he currently 
experiences pus bumps within his beard, as well as constant 
itching and burning.  The Veteran also reports that he has 
tinea versicolor in the same region, which is medicated with 
ketoconazol.  The Veteran denied treatment for his condition 
in the past 12 months.  

Upon examination and review of the Veteran's claims file, the 
examiner found less than 5% of the Veteran's exposed areas to 
be affected, as well as less than 5 percent of his total body 
area.  The examiner noted the Veteran's follicular based 
papules and PIPA in his bear region and neck to be without 
disfiguring scars.    

Based on this record the Board finds that there is a 
preponderance of evidence against the Veteran's claim for a 
compensable disability evaluation for his service-connected 
pseudofolliculitis barbae.  The medical evidence shows that, 
throughout this appeal, the Veteran's service-connected 
pseudofolliculitis has not involved at least 5 percent, but 
less than 20 percent, of the entire body, or at least 5 
percent, but less than 20 percent, of exposed areas affected. 
 Specifically, the July 2006 VA examiner noted that the 
Veteran's condition is less than 5% of the Veteran's exposed 
areas to be affected, as well as less than 5 percent of his 
total body area.  Moreover, there also is no medical evidence 
that intermittent systemic therapy such as corticosteroids or 
other immunosuppressive drugs were required for a total 
duration of less than six weeks during the past 12-month 
period to treat the Veteran's condition.  Furthermore, there 
is no evidence of scars on the Veteran's head, face, or neck, 
as the examiner noted the Veteran's follicular based papules 
and PIPA in his bear region were without disfiguring scars.  
Thus, the evidence of record does not show that the Veteran's 
service-connected pseudofolliculitis merits a compensable 
disability evaluation. 

Lastly, a determination of whether a claimant is entitled to 
an extraschedular rating under 38 C.F.R. § 3.321(b) is a 
three-step inquiry.  First, the Board must determine if the 
evidence presents such an exceptional disability picture that 
the available schedular evaluations for that service-
connected disability are inadequate.  To do this, the Board 
or the RO must determine if the criteria found in the rating 
schedule reasonably describes the claimant's disability level 
and symptomatology.  If this is the case, the claimant's 
disability picture is contemplated by the rating schedule, 
the assigned schedular evaluation is, therefore, adequate, 
and no referral for extraschedular consideration is required.  

If the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology, the Board 
must determine whether the claimant's exceptional disability 
picture exhibits other related factors, such as marked 
interference with employment and frequent periods of 
hospitalization.  If the Board determines that the schedular 
evaluation does not contemplate the claimant's level of 
disability and symptomatology, and the disability picture 
exhibits other related factors such as marked interference 
with employment or frequent periods of hospitalization, the 
case must be referred for completion of the third step -- to 
determine whether, to accord justice, an extraschedular 
rating must be assigned.  See Thun v. Peake, 22 Vet. App. 
111, 115 (2008)  

In this instance, the Veteran's the Board finds that the 
Diagnostic Code for the Veteran's service-connected 
disability adequately describes the current disability levels 
and symptomatology and does not present an exceptional 
disability picture, a referral for an extraschedular rating 
is not warranted.    

In sum, there is no support for a compensable disability 
evaluation for the Veteran's service-connected 
pseudofolliculitis.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt rule is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 54-56 (1990).  


ORDER

A compensable disability evaluation for pseudofolliculitis is 
denied.  



____________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


